DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 12/16/21 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to “an artificial intelligence apparatus.”  However, the claims recite limitations that are representative of a generic computational device.  None of the claim limitations recite characteristics of an artificial intelligence apparatus or otherwise limit the apparatus to being an artificial intelligence apparatus (see para. 171 of the present disclosure, 
Claim 1 states that the artificial intelligence apparatus is mounted in a washing machine.  However, based on the disclosure it is unclear whether the artificial intelligence apparatus is a separate apparatus from the washing machine (“mounted in a washing machine”) or is integral to the washing machine.  The disclosure suggests that it is integral to the machine (see paras. 178, 257, stating that the processor 180 of the artificial intelligence apparatus controls the washing machine; fig. 11, paras. 260-262, depicting the output interface 150 of the artificial intelligence apparatus that is representative of what would be understood by one of ordinary skill in the art to be a washing machine output interface).  Furthermore, since the claims do not recite characteristics of a washing machine, the artificial intelligence apparatus being mounted in a washing machine is interpreted to be an intended use of the apparatus not given patentable weight (i.e. the physical mounting location of the apparatus is not germane to the present invention).
It is unclear in claim 1 what is meant by a first washing option having been changed, the first washing option being previously set.  As commonly understood of washing machine controls, a user will select a washing course (e.g. cottons) and then optionally select a washing option (e.g. extra rinse).  It is unclear if this limitation in the claim means that a user selected the option (previously set the option) and then deselected the option (changed the option according to an input) before initiating the washing course.

Claim 1 recites a second washing option, and it cannot be understood what is meant by a second washing option in the context of the claim.  Washing options would have been understood by one of ordinary skill in the art to be selectable parameters that modify a washing course, such as an extra rinse or increased washing intensity (e.g. “heavy soils”).  The relationship between two distinct washing options cannot be understood, i.e. how the change history of one option such as selecting an extra rinse relates to a model acquiring a second option such as a heavy soils modifier, and the washing course being reset according to a second washing option such as a heavy soils modifier.
The processor configuration of claim 1 is interpreted to generally represent determining whether to modify a washing course with a washing option, such as an extra rinse, based on a model that takes into account past user selections of the washing option.
Claim 2 states that the course information corresponds to information on a combination of the option information.  It is unclear what is meant by a combination of the option information.  The option information is claimed to be at least one of several modifiers, and it cannot be understood how a combination could be of a single cycle modifier.
In claim 2 it is unclear what is meant by “according to a washing method.”  The relationship between a washing method and the combination cannot be understood.
In claim 3 it cannot be understood what is meant by “a most recently acquired usage history information.”

Claim 3 states that “a sum of the weights is at a maximum . . . such that a higher weight is assigned to each of the plurality of washing options based on how recently a washing option is collected.”  It is unclear if the assignment of weights is a result of the summation.  It is also unclear if the assignment in the “outputs” limitation is independent to or a part of the assignment in the “assigns” limitation.
In claim 4 it cannot be understood what is meant by classifying washing courses into a same washing option (e.g. cotton and whites courses classified into an extra rinse option).  It also be understood how a single same washing option can have a plurality of washing options.
In claim 4 it is not understood what is meant by a washing option being collected.
In claim 5 it is unclear what is meant by resetting a washing course, as discussed above.
In claim 6 it is unclear what is meant by resetting a washing course, as discussed above.
In claim 7 it is unclear what is meant by resetting a washing course, as discussed above.
In claim 7 it cannot be understood what is meant by a third washing option (e.g. fast spin) including information on a reset washing course.
Claim 8 states that the third washing option is received by determining a difference in specification between the secondary and first washing machines.  It cannot be understood how a difference in specification (e.g. brand, model, size, features, etc.) between washing machines can be used to determine a washing option (e.g. spin speed).
Claim 9 recites the limitation "the washing machine".  There is insufficient antecedent basis for this limitation in the claim.

In claim 9 it is unclear what is meant by resetting a washing course, as discussed above.
In claim 9 it cannot be understood what is meant by a third washing option (e.g. fast spin) including information on a reset washing course.
It appears that applicant is using terminology inconsistent with its accepted meaning in the art.  Applicant is advised that when applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20180305851 by Kwon et al.
As to claim 1, Kwon discloses an artificial intelligence apparatus (para. 22) comprising an input interface (fig. 3); and a processor configured to determine whether 
As to claim 2, Kwon discloses that usage history includes course and option information that includes water temperature, number of rinse cycles, or a number of drying cycles, and the course information corresponds to a combination of option information according to a washing method (paras. 167-169).
As to claim 5, Kwon discloses an output interface (fig. 3), wherein the processor is configured to output a notification of a recommended washing option (second washing option) and whether a user accepts the recommendation (resetting is allowed), and confirm the recommendation of the washing option (input to reset the first washing option) (fig. 26, steps S6 and S7, paras. 572, 576).
As to claim 6, Kwon discloses outputting a notification when the washing course is reset (recommended option confirmed by the user) according to the second (recommended) washing option (paras. 572-576).
As to claim 7, Kwon discloses a communication interface to communicate with a server (para. 405), receiving a recommended (third) washing option from the server to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180305851 by Kwon et al.
As to claim 3, Kwon teaches that its model is based on recently acquired usage history (paras. 430-433) and that washing options are recommended based on a recent usage history of a specific user (para. 413).  Kwon does not explicitly teach that the most recently used washing options are assigned a higher weight in the model, but one of ordinary skill in the art would have recognized as obvious to assign a higher weight to the most recently used washing options.  Kwon teaches using a limited number of historical uses (paras. 45, 54) and also considers the frequency of use (para. 29).  Kwon 
As to claim 4, Kwon teaches that the usage history includes a plurality of washing courses and a plurality of washing options (para. 555), and one of ordinary skill in the art would have recognized as obvious to assign a higher weight to washing options based on how recently the washing option was performed for the reasons discussed above.
As to claim 8, Kwon teaches that various types (specifications) of washing machines may be used in determining a recommended washing option (fig. 1, paras. 117-118, 133) and various functions may be available for certain washing machines (para. 185).  One of ordinary skill in the art would have recognized as obvious that the type and specifications of a washing machine would have necessarily been a consideration in recommending a washing option, in particular when a washing machine has a function (e.g. steam supply option) that is incapable of being performed on another washing machine in the usage history.
As to claim 9, Kwon teaches a communication interface to communicate with a server (para. 405), receiving a recommended (third) washing option from the server to modify (reset) the washing course, and the recommended (third) washing option is based on information on a washing course reset (past selections by a user) in a secondary washing machine according to use history of the secondary washing machine (paras. 254, 277-279, 369, 375-381; a specific user may register a plurality of laundry apparatuses and the specific user’s use history is derived from the server collecting information on the plurality of apparatus assigned to the specific user).  Kwon also teaches that various types (specifications) of washing machines may be used in determining a recommended washing option (fig. 1, paras. 117-118, 133) and various functions may be available for certain washing machines (para. 185).  One of ordinary skill in the art would have recognized as obvious that the type and specifications of a washing machine would have necessarily been a consideration in recommending a washing option, in particular when a washing machine has a function (e.g. steam supply option) that is incapable of being performed on another washing machine in the usage history.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711